Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/31/2022 regarding the reference Lee et al. (US 2019/0139876 A1; hereinafter Lee) have been fully considered but they are not persuasive.
Applicant argues on page 12-13 of the remarks that Lee reference shows only one set of redistribution layers and the other mentioned distributions are not utilizing redistribution technology as understood by persons of ordinary skill in the art.
Examiner notes that the redistribution layers are understood to be one or more insulating layers having electrical connection parts within them connecting different parts of the devices together. Any insulating and electrical connection part in that format would utilize the purpose and it does not merely depend on how they are formed or named in the reference.

Claim Status
Applicant’s election without traverse of 1-20 in the reply filed on 7/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0139876 A1; hereinafter Lee).

Regarding Claim 1, Lee (Fig.9) discloses a package comprising: 
a second redistribution portion (112d, 113c, 111c; fig.9; [0065]); 
a die (120; [0064]) coupled to the second redistribution portion (112d, 113c, 111c),
an encapsulation layer (130; [0064]) encapsulating the die (120); and 
a first redistribution portion (152, 112c, 113b, 111b, 112a; [0064]-[0065]) coupled to the second redistribution portion (112d, 113c, 111c), wherein the first redistribution portion (152, 112c, 113b, 111b, 112a)  is located laterally to the die (120), wherein the first redistribution portion (152, 112c, 113b, 111b, 112a)  is located over the second redistribution portion (112d, 113c, 111c), and wherein the first redistribution portion (152, 112c, 113b, 111b, 112a)  and the second redistribution portion (112d, 113c, 111c) are configured to provide one or more electrical paths (many electrical path is shown) for the die (120).  
Regarding Claim 2, The package of claim 1, Lee (Fig.9) discloses wherein the first redistribution portion (152, 112c, 113b, 111b, 112a) comprises:
at least one first dielectric layer (111b; [0070]); and 
a first plurality of interconnects (112c, 112a, 113b; [0070]), wherein the second redistribution portion (112d, 113c, 111c) comprises: 
at least one second dielectric layer (111c; [0070]); and a second plurality of interconnects (112d, 113c), wherein the first plurality of interconnects (112c, 112a, 113b) and the second plurality of interconnects (112d, 113c) are configured provide one or more electrical paths for the die (120).  
Regarding Claim 3, The package of claim 2, Lee (Fig.9) discloses further comprising a third redistribution portion (140; [0064]) comprising: at least one third dielectric layer (141a/b; [0082]); and 
a third plurality of interconnects (142a/b/c; [0082]), Page 2 of 10Application No. 16/590,718Customer No: 23696wherein the third redistribution portion (140) is located over the second redistribution portion (112d, 113c, 111c) and the encapsulation layer (130), wherein the first plurality of interconnects (112c, 112a, 113b), the second plurality of interconnects (112d, 113c), and third plurality of interconnects are configured provide one or more electrical paths for the die.  
Regarding Claim 4, The package of claim 3, Lee (Fig.9) discloses wherein 
the first redistribution portion (152, 112c, 113b, 111b, 112a)  is a back side redistribution portion, wherein
the second redistribution portion (112d, 113c, 111c) is a die side redistribution portion, and 
wherein the third redistribution portion (140) is a front side redistribution portion.  
Regarding Claim 5, The package of claim 3, Lee (Fig.9) discloses wherein the die (120) is coupled to the third redistribution portion (140) through a die attach film (120B; 120 coupled with 140 through 120B).  
Regarding Claim 7, The package of claim 2, Lee (Fig.9) discloses further comprising a fourth plurality of interconnects (112b/113a) traveling through the encapsulation layer (130), wherein the fourth plurality of interconnects is coupled to the first plurality of interconnects (112c, 112a, 113b) and the second plurality of interconnects (112d, 113c).  
Regarding Claim 8, The package of claim 7, Lee (Fig.9) discloses wherein the fourth plurality of interconnects (112b/113a) includes pillars.  
Regarding Claim 9, The package of claim 1, Lee (Fig.9) discloses wherein the encapsulation layer is located between the first redistribution portion (152, 112c, 113b, 111b, 112a)  and the die (120).  
Regarding Claim 10, Lee ([0033]-[0036]) discloses that the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable Page 3 of 10Application No. 16/590,718 Customer No: 23696 device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  

Regarding Claim 11, Lee (Fig.9) discloses a package comprising: (i) a first integrated device package comprising: a second redistribution portion (112d, 113c, 111c); a die (120) coupled to the second redistribution portion (112d, 113c, 111c); an encapsulation layer (130) encapsulating the die (120); and 
a first redistribution portion (112d, 113c, 111c) coupled to the second redistribution portion (152, 112c, 113b, 111b, 112a), wherein the first redistribution portion (112d, 113c, 111c) is located laterally to the die, wherein the first redistribution portion (112d, 113c, 111c) is located over the second redistribution portion (152, 112c, 113b, 111b, 112a), a third redistribution portion (140) located over the first redistribution portion (112d, 113c, 111c)   and the encapsulation layer (130), wherein the first redistribution portion (112d, 113c, 111c), the second redistribution portion (152, 112c, 113b, 111b, 112a), and the third redistribution portion (140) are configured to provide one or more electrical paths for the die, and (ii) an integrated device (200) coupled to the first integrated device package (100A).  
Regarding Claim 12, The package of claim 11, Lee (Fig.9; [0059]) discloses wherein the package is a package on package (PoP).  
Regarding Claim 13, The package of claim 11, Lee (Fig.9)  discloses wherein the integrated device includes a die (120).  
Regarding Claim 14, The package of claim 11, Lee (Fig.9) discloses wherein the integrated device includes a second integrated device package (200).  
Regarding Claim 15, The package of claim 11, Lee (Fig.9) discloses wherein the first redistribution portion (112d, 113c, 111c) comprises: at least one first dielectric layer (111c); and a first plurality of interconnects (112d, 113c), wherein the second redistribution portion (152, 112c, 113b, 111b, 112a) comprises: Page 4 of 10Application No. 16/590,718 Customer No: 23696 at least one second dielectric layer (111b); and 
a second plurality of interconnects (112c, 112a, 113b), wherein the third redistribution portion comprises: at least one third dielectric layer (141a/b/c); and 
a third plurality of interconnects (142a/b/c), wherein the first plurality of interconnects (112d, 113c), the second plurality of interconnects (112c, 112a, 113b) , and third plurality of interconnects (142a/b/c) are configured provide one or more electrical paths for the die (120).  
Regarding Claim 17, The package of claim 15, Lee (Fig.9) further discloses comprising a fourth plurality of interconnects (112b/113a) traveling through the encapsulation layer (130), wherein the fourth plurality of interconnects is coupled to the first plurality of interconnects (112c, 112a, 113b) and the second plurality of interconnects (112b, 113c).  
Regarding Claim 18, The package of claim 17, Lee (Fig.9) discloses wherein the fourth plurality of interconnects (112b, 113c) includes pillars.  
Regarding Claim 19, The package of claim 11, Lee (Fig.9) discloses wherein the encapsulation layer (130) is located between the first redistribution portion (112d, 113c, 111c) and the die (120).  
Regarding Claim 20, Lee ([0033]-[0036]) discloses that the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable Page 3 of 10Application No. 16/590,718 Customer No: 23696 device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu et al. (US 2016/0155730 A1; hereinafter Yu).

Regarding Claim 6, The package of claim 3, Lee discloses the claimed invention but it does not particularly disclose wherein a minimum line (L) and a minimum spacing (S) of the first plurality of interconnects, the second plurality of interconnects, and the third plurality of interconnects are in a range of 5-10 micrometers (pm) / 5-10 micrometers (pm).  
Yu ([0035]) discloses interconnects in a related art that minimum spacing between the interconnects is 5 micrometer.
It would have been obvious to one having ordinary skill in the art before the filling of the application to have a package with those desired spacing to miniaturize the packaging size.
Regarding Claim 16, The package of claim 15, Lee discloses the claimed invention but it does not particularly disclose wherein a minimum line (L) and a minimum spacing (S) of the first plurality of interconnects, the second plurality of interconnects, and the third plurality of interconnects are in a range of 5-10 micrometers (pm) / 5-10 micrometers (pm).  
Yu ([0035]) discloses interconnects in a related art that minimum spacing between the interconnects is 5 micrometer.
It would have been obvious to one having ordinary skill in the art before the filling of the application to have a package with those desired spacing to miniaturize the packaging size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898   



/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 12, 2022